RENDERED: JULY 15, 2022; 10:00 A.M.
                           TO BE PUBLISHED

                 Commonwealth of Kentucky
                           Court of Appeals

                              NO. 2021-CA-0457-MR


RONNIE MEADOWS                                                       APPELLANT



              APPEAL FROM MCCRACKEN CIRCUIT COURT
v.          HONORABLE JAMES T. JAMESON, SPECIAL JUDGE
                       ACTION NO. 75-CR-11751



COMMONWEALTH OF KENTUCKY                                                APPELLEE



                                    OPINION
                                   AFFIRMING

                                   ** ** ** ** **

BEFORE: GOODWINE, JONES, AND MAZE, JUDGES.

MAZE, JUDGE: Ronnie Meadows (Appellant) appeals the denial of his motion

for postconviction relief in which he alleged that he is currently serving a sentence

which is invalid by law. For the reasons expressed herein, we affirm the opinion of

the McCracken Circuit Court.
   I.    Background

             On May 23, 1975, Appellant was released on parole from a four-year

sentence at the Kentucky State Penitentiary for breaking and entering. Meadows v.

Commonwealth, 550 S.W.2d 511 (Ky. 1977). Appellant was given a bus ticket to

Cincinnati, Ohio, where a job had been procured for him. Instead of traveling to

Ohio, Appellant exchanged the bus ticket for cash in Paducah. The following day,

Appellant broke into an unoccupied mobile home, where he took various items

including a 20-gauge shotgun and shells. This burglary led to indictment No. 75-

CR-11752.

             Appellant then stole a truck and abandoned it when it developed

mechanical trouble, then stole another truck. These thefts led to counts one and

two of indictment No. 75-CR-11753. The second stolen vehicle stopped running at

about 5:15 A.M. on May 25, 1975, in a rural area near Paducah. After abandoning

the truck, Appellant saw a light come on in the home of Charles Grief and his wife,

Mary Eloise. According to his testimony, Appellant decided to go up and see if he

could get a car and some money. Appellant was carrying the loaded shotgun and a

lunchbox with some clothes in it. He went to the door and rang the bell and was

answered by Mrs. Grief. Appellant says he asked Mrs. Grief to use her phone, but

for a reason unknown to him, she threw her hands up to her mouth and screamed

whereupon he “brought the gun up and it just went off . . . . I didn’t shoot her on


                                         -2-
purpose. It was an accident. Accidental. I just brought the gun up and it went

off.” At this point, Mrs. Grief’s husband appeared in the hallway with a pistol and

Appellant fled the scene, leaving the lunchbox and its contents, including his

parole papers, behind. Mrs. Grief died from the gunshot wound which led to

indictment No. 75-CR-11751.

             Appellant was tried by jury for murder in indictment No. 75-CR-

11751 on September 18, 1975. Appellant was convicted and the jury fixed his

sentence at death. On September 19, 1975, Appellant was sentenced after pleading

guilty to three counts of theft by unlawful taking in No. 75-CR-11753 to serve five

years on each count for a total of fifteen years and was sentenced to death in No.

75-CR-11751 on the same day. The judgment in No. 75-CR-11753 stated, “Counts

2 and 3 are to run consecutively with each other and consecutively with Count 1

and consecutively with any count he is now serving.” On May 21, 1976, Appellant

was sentenced following a jury trial to ten years’ imprisonment for indictment No.

75-CR-11752.

             Appellant appealed the convictions of Nos. 75-CR-11751 and 75-CR-

11752. The Kentucky Supreme Court affirmed the convictions but held

Appellant’s sentence of death to be unconstitutional under Boyd v. Commonwealth,

550 S.W.2d 507 (Ky. 1977). Meadows, 550 S.W.2d at 511. Appellant was

resentenced in No. 75-CR-11751 on June 24, 1977, to a life sentence. The circuit


                                         -3-
court ordered the sentences in Nos. 75-CR-11751, 75-CR-11752, and 75-CR-

11753 to be served consecutively to one another. On May 5, 1988, Appellant filed

RCr1 11.42 motions in all three actions, alleging ineffective assistance of counsel.

All three of Appellant’s RCr 11.42 motions were denied by the circuit court

without an evidentiary hearing. Appellant appealed that decision to the Kentucky

Court of Appeals wherein this Court affirmed the summary denial of relief per RCr

11.42 in all three actions (Nos. 88-CA-1282-MR, 88-CA-1283-MR, and 88-CA-

1470-MR), citing a lack of merit in Appellant’s arguments. In 1990, Appellant

brought a Habeas Corpus action in federal court which was denied. According to

Appellant, he has come before the Parole Board on five occasions and the Board

imposed a serve-out at his last appearance before the Board on September 11,

2003.

                The present appeal before us is a motion for relief pursuant to CR2

60.02. In pertinent part, Appellant asserted: (1) his sentences in Nos. 75-CR-

11751, 75-CR-11752, and 75-CR-11753 were improperly ordered to be served

consecutively to one another; and (2) his motion was not barred by time of filing as

allowing the invalid sentence to stand is a constitutional violation. The circuit

court permitted Appellant’s claims to proceed via RCr 11.42 as well as CR 60.02,


1
    Kentucky Rules of Criminal Procedure.
2
    Kentucky Rules of Civil Procedure.


                                            -4-
despite Appellant only citing CR 60.02 as a means of relief. This was done in the

interest of fairness and because the incomplete record complicated the

determination of whether Appellant had sought relief in a previous RCr 11.42 or

CR 60.02 motion. After reviewing the record and holding hearings, the circuit

court concluded that Appellant’s motion for postconviction relief must be denied

due to: (1) the failure of Appellant to move for relief via CR 60.02 within a

reasonable time; (2) the inability of the circuit court to apply a change in law

retroactively to Appellant’s sentencing; and (3) the inability of the circuit court to

exercise jurisdiction over the decisions of the Parole Board. Appellant is now

arguing to this Court that the circuit court failed to apply the holding of Bedell v.

Commonwealth, 870 S.W.2d 779 (Ky. 1993), as modified on denial of rehearing

(Jan. 31, 1994), retroactively and argues that the motion was not barred by time of

filing as allowing the sentence is a constitutional violation of separation of powers.

   II.    Analysis

          a. Standard of Review

             “Given the high standard for granting a CR 60.02 motion, a trial

court’s ruling on the motion receives great deference on appeal. . . .” Barnett v.

Commonwealth, 979 S.W.2d 98, 102 (Ky. 1998). A defendant’s entitlement to

extraordinary postconviction relief “is a matter left to the sound discretion of the

court and the exercise of that discretion will not be disturbed on appeal except for


                                          -5-
abuse.” Meece v. Commonwealth, 529 S.W.3d 281, 285 (Ky. 2017) (internal

quotation marks omitted) (citing Brown v. Commonwealth, 932 S.W.2d 359, 362

(Ky. 1996)). To amount to an abuse of discretion, the trial court’s decision must

be “arbitrary, unreasonable, unfair, or unsupported by sound legal principles.”

Commonwealth v. English, 993 S.W.2d 941, 945 (Ky. 1999). While giving

deference to the findings of the circuit court, we analyze (1) whether this motion

adheres to proper postconviction relief procedure and (2) whether a retroactive

application of the holding of Bedell is appropriate in this case.

          b. Postconviction Relief Procedure

             Appellant has made previous challenges to his convictions and

sentences beginning with direct appeals filed in Nos. 11-CR-11751 and 11-CR-

11753. There are two legal mechanisms that can provide relief from a conviction

or improper sentence post-appeal: RCr 11.42 and CR 60.02. Though Appellant

has filed a CR 60.02 motion, the circuit court permitted his claims to proceed via

RCr 11.42 as well, “to make the proceedings as fair to the [Appellant] as

possible[.]” However, “[t]he structure provided in Kentucky for attacking the final

judgment of a trial court in a criminal case is not haphazard and overlapping, but is

organized and complete.” Gross v. Commonwealth, 648 S.W.2d 853, 856 (Ky.

1983). The Kentucky Supreme Court established the structure for postconviction

relief, providing first for a motion under RCr 11.42 and thereafter in CR 60.02. Id.


                                          -6-
                RCr 11.42 provides an avenue to proceed directly by motion in the

court that imposed the sentence to vacate, set aside, or correct a sentence that is

subject to collateral attack. Any motions filed under this method must be filed

within three years after final judgment, unless the motion alleges and the movant

proves either: (a) “that the facts upon which the claim is predicated were unknown

to the movant and could not have been ascertained by the exercise of due

diligence;” or (b) “that the fundamental constitutional right asserted was not

established within the period provided for herein and has been held to apply

retroactively.” RCr 11.42 (10). While the circuit court permitted the motion “to

proceed via RCr 11.42,” this Court notes that Appellant brought this motion for

postconviction relief under CR 60.02. Specifically, the Appellant is challenging an

allegedly illegal sentence, pursuant to CR 60.02(e).

                CR 60.02 provides for extraordinary relief and the motion must be

filed within a reasonable time. It is for relief that is not available by direct appeal

and the movant must demonstrate why he is entitled to this extraordinary relief.

Gross, 648 S.W.2d 853. Appellant in this case asserts that his sentence is invalid

under a retroactive application of Bedell, in which the Kentucky Supreme Court

reinterpreted KRS3 532.110 and KRS 532.080 and concluded that a term sentence




3
    Kentucky Revised Statutes.

                                           -7-
cannot be required to be served consecutively to a life sentence if the sentences

were part of the same incident. Bedell, 870 S.W.2d 779.

             Appellant’s current motion seeks relief via CR 60.02 and was brought

over twenty-five years after the Bedell decision was published. We agree with the

circuit court that a twenty-five-year delay is not reasonable. But for the reasons

that follow, Appellant may challenge an allegedly illegal sentence under CR

60.02(e) without regard to timeliness.

         c. Retroactive Application of Bedell and its Exception

             Appellant is currently serving three sentences imposed by the

McCracken Circuit Court, consisting of life imprisonment in addition to a ten-year

sentence and fifteen-year sentence, to be served consecutively. In 1993, the

Kentucky Supreme Court held that no sentence can be ordered to run consecutively

with such a life sentence in any case, capital or noncapital. Bedell, 870 S.W.2d

779. Appellant seeks to retroactively apply this holding to his own case, citing

Phon v. Commonwealth, 545 S.W.3d 284 (Ky. App. 2018), in support of this

contention. The Phon Court noted that the Court was bound to retroactively apply

a ruling when it consists of merely a clarification of an already existing sentencing

statute. Id. at 301. See also Duncan v. Commonwealth, 640 S.W.3d 84 (Ky. App.

2021).




                                         -8-
             Based upon the holdings in Phon and Duncan, Appellant is entitled to

challenge the allegedly illegal sentence under CR 60.02 even though he did not file

the motion within a reasonable time. Applying the principles of Bedell and Phon

to Appellant, the holding of Bedell would appear to be retroactive. The relevant

portion of the statute in question in Appellant’s case, KRS 532.110, is unchanged

since the time of Appellant’s sentencing in 1977. The clarification of the statute’s

application via Bedell did not adopt a new rule of constitutional law or procedure

but was merely a new interpretation of the same statute. Appellant is correct in the

assertion that this case is governed retroactively by Bedell; however, Appellant

fails to recognize an exception to this new interpretation.

             The Kentucky Supreme Court limited the Bedell holding in a 2005

case, in which the Court distinguished situations where the defendant had been

improperly convicted at the same trial to a life sentence and term of years to be run

consecutively to situations where the court could impose a term of years sentence

to be served consecutively to a life sentence when imposed at separate trials.

Stewart v. Commonwealth, 153 S.W.3d 789 (Ky. 2005). Specifically, the

Kentucky Supreme Court found that the Bedell holding does not preclude running

a life sentence consecutively to a previously imposed sentence. 153 S.W.3d at 792.

             The Bedell holding was further distinguished in two unpublished

opinions in which the Kentucky Supreme Court clarified the application of the


                                         -9-
holding, specifically stating that judgment ordering a term of years to run

consecutively with a life sentence is not invalid if rendered in a prior, separate

case. Clay v. Commonwealth, No. 2009-SC-000012-MR, 2010 WL 2471862 (Ky.

Jun. 17, 2010). The Kentucky Supreme Court indicated that the distinction hinges

not on the order in which the sentences were rendered, but rather on whether the

sentences are based on convictions arising from the same set of facts or separate

facts. Id. at *3-4. Here, as in Clay and in Higgins v. Commonwealth, No. 2014-

SC-000466-MR, 2016 WL 671150, at *8 (Ky. Feb. 18, 2016), the indictments

arose from separate offenses and distinct crimes.4

              While the holding of Bedell must be applied retroactively, the

exceptions to the rule announced in Stewart are likewise retroactive. Observing

the retroactive mandate from Bedell, in addition to the exception to cases involving

sentences imposed at separate trials, it is apparent that the circuit court has not

abused its discretion in denying Appellant’s CR 60.02 motion for postconviction

relief. Accordingly, we affirm the denial of that relief by the McCracken Circuit

Court.

              ALL CONCUR.




4
  We note that both Clay, 2010 WL 2471862, and Higgins, 2016 WL 671150, at *8, are
unpublished and were used by this Court as persuasive materials. Pursuant to CR 76.28(4)(c),
this Court used these unpublished cases for guidance as there is no published opinion that would
adequately address the issue before the Court.

                                              -10-
BRIEF FOR APPELLANT:    BRIEF FOR APPELLEE:

Kara Stinson Lewis      Daniel Cameron
La Grange, Kentucky     Attorney General of Kentucky

                        Todd D. Ferguson
                        Assistant Attorney General
                        Frankfort, Kentucky




                       -11-